March 16, 1912. The opinion of the Court was delivered by
This appeal is from a judgment of the Circuit Court affirming the judgment of the magistrate. The decree of the Circuit Court demonstrates that *Page 26 
the case has been rightly decided, and that there is no substantial merit in the exceptions. The technical points can not avail. Section 88 of the Code of Procedure provides that in magistrates' courts "A variance between the proof on the trial and the allegations in the pleadings shall be disregarded, as immaterial, unless the Court shall be satisfied that the adverse party has been misled to his prejudice thereby." The record shows that the defendant was not misled to his prejudice. Section 368 requires that technical errors and defects be disregarded.
The judgment of this Court is that the judgment of the Circuit Court be affirmed for the reasons therein stated.
Only MR. CHIEF JUSTICE GARY and MR. JUSTICE HYDRICK participate in this opinion and concur.